      Case 1:19-cv-11096-DLC Document 97 Filed 06/05/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :              19cv11096 (DLC)
KATHY CAMACHO; JUSTINE RODRIGUEZ;      :
DERICK MASON; NICOLE FLUDD; and        :                   ORDER
CYNTHIA NEAT, on Behalf of Themselves :
and All Others Similarly Situated,     :
                                       :
                         Plaintiffs,   :
                                       :
               -v-                     :
                                       :
CITY OF NEW YORK; PAUL SMITH,          :
Correction Officer, in his individual :
capacity; A. REED, Correction Officer, :
Shield #12988; in her individual       :
capacity; SCOTT AMBROSE, Correction    :
Officer, in his individual capacity;   :
CECIL PHILLIPS, Correction Officer, in :
his individual capacity; EPIFANO       :
VASQUEZ, Correction Officer, in his    :
individual capacity; CHRISTINA         :
BREWLEY, Correction Officer, in her    :
individual capacity; D. SPRY,          :
Correction Officer, Shield #1507, in   :
his individual capacity; CO COSICO,    :
Correction Officer, Shield #1123, in   :
his individual capacity; CO GOLLUB,    :
Correction Officer, in his individual :
capacity; and JOHN/JANE DOES 1-30      :
Correction Officers, in their          :
individual capacities,                 :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

    On March 6, 2020, the defendants moved to dismiss the

claims for injunctive relief alleged in the amended complaint.

On March 13, the Court denied the defendants’ motion without

prejudice to renewal.    On June 4, the defendants requested
         Case 1:19-cv-11096-DLC Document 97 Filed 06/05/20 Page 2 of 2



permission to renew their motion to dismiss plaintiffs’ claims

for injunctive relief.       Accordingly, it is hereby

    ORDERED that defendants shall file any renewed motion to

dismiss by June 19, 2020.        Any opposition is due July 3.       Any

reply is due July 17.


Dated:       New York, New York
             June 5, 2020


                                     __________________________________
                                                 DENISE COTE
                                        United States District Judge




                                      2
